7
DETAILED ACTION
Status of Application: Claims 31-37, 39-41, and 43-50 are present for examination at this time.  
Claims 31-36, 39-41, and 43-46are rejected.
Claims 48-50 are deemed to still be a separate invention under a unity of invention standard.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to their PCT application is acknowledged.

Allowable Subject Matter
Claims 37 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 31-36, 39-41, and 43-47are rejected under 35 U.S.C. 103 as being unpatentable over “Apparatus And Methods For Integrated High-Capacity Data And Wireless IoT (Internet Of Things) Services” by Hoole et al., US2019/0320250A1 (“Hoole”)  which incorporates by reference “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access Network (E-UTRAN); S1 Application Protocol (S1AP) (Release 14)” (“3GPP”)

With respect to Claims 31, 39, and 45 while Hoole discloses the method, performed by a source en-gNB (and proxy eNB of Claims 39 and 45) for retrieving configuration information from a target Base Station (BS) in an E-UTRA New Radio — Dual Connectivity (EN-DC) wireless communication system (Hoole at ¶¶34 and 165 where the method is performed within an E-UTRAN environment), the method comprising: 
identifying the target [station]  from signaling received from a wireless device or from another BS in the wireless communications system (Hoole at para29) 
Hoole does not explicitly state that which is known within the art of telecommunications/electrical engineering as disclosed by 3GPP.  3GPP disloses transmitting, to a first proxy evolved Node B (eNB), a request message requesting configuration information from the target BS, wherein the request message comprises identifiers identifying the source en-gNB and the target base station, respectively (3GPP at page 72 where the request for IDs is made from the target BS).

Reasons to Combine: Hoole at ¶26 specifically states that the 3GPP reference is incorporated in its entirety in the PGPUB.  This is explicit motivation to combine techniques from that reference with Hoole.  It is done to ensure interoperability of Hoole with 3GPP standards.  In light of the 3GPP document being incorporated by  reference (which creates an implicit disclosure) this is not an explicit on its face  therefore the rejection which combines Hoole with the suggestion to incorporate 3GPP this is a 35 U.S.C. § 103 rejection.  
Differences in Claim 45 and its progeny: These claims speak to a computerized embodiment that has circuitry and programming capable of effecting the methods.  See Hoole at ¶¶78-80 for disclosure of this type of embodiment.
With respect to Claims 32 and 40, Hoole in view of 3GPP discloses the method according to claim 31 (and related to Claim 39), wherein the request message is transmitted in an EN-DC Configuration Transfer Request message (3GPP at pages89- 90 where the message is an eNB configuration transfer message).
With respect to Claims 33 and 46, Hoole in view of 3GPP discloses the method according to claim 31 (and related mirrored claims), wherein the method further comprises: receiving, from the first proxy eNB, a response message comprising the requested configuration information (3GPP at pages89- 90 where the message is an eNB configuration transfer message).
With respect to Claims 34 and 43, Hoole in view of 3GPP discloses the method according to claim 33 (and related mirrored claims) wherein the response message comprising the requested configuration information is received in an EN-DC Configuration Transfer Response message (3GPP at pages 89-90 and 118-119). 
With respect to Claims 35 and 47 Hoole in view of 3GPP discloses the method according to claim 33 (and related mirrored claims) method wherein the method further comprises: initiating an X2 setup with the target BS by using the received configuration information (Hoole at ¶63 where X2 interfaces are used).
With respect to Claims 36 and 44. (Previously presented) The method according to claim 31, wherein the configuration information comprises X2 Transport Network Layer (TNL) information (3GPP at page 188 where X2 TNL information is used).
With respect to Claim 41, Hoole in view of 3GPP discloses the method according to claim 39 (and any related mirrored claims), wherein initiating the transfer of the configuration  further comprises: forwarding, to a Mobile Management Entity (MME), the received request message requesting the configuration information; and receiving, from the MME, the requested configuration information; and forwarding, to the source en-gNB, the configuration information (3GPP at pages 89-91 where the node entities also encompass MMEs).






Response to Arguments
Examiner has read and considered Applicants’ arguments with regard to the Unity of Invention analysis.  Applicant argues that the references use of central unit eNBs and distributed unit eNBs doesn’t teach the special technical features with regard to a source eNB and proxy eNB to obtain configuration instructions.  Examiner disagrees.  The Central eNB and Distributed eNB are functioning in a like manner with regard to configuration instructions, albeit with different labels. The determination of claims 48-50 as being separate is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642